In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Richmond County (Eanepinto, J.), dated September 16, 2011, which denied her motion to disqualify the court-appointed special referee.
*778Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, there was no evidence of bias or prejudice on the part of the special referee. Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s motion to disqualify the special referee (see Gapihan v Hemmings, 80 AD3d 1138, 1139 [2011]; Matter of Taja K., 51 AD3d 1027 [2008]).
The defendant’s remaining contention is not properly before this Court, as it was raised for the first time in reply papers submitted to the Supreme Court, and that court did not address it. Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.